                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 TRAI’VAN E. MITCHELL                              )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 3:21-cv-00055
                                                   )
 RUDD MEDICAL SERVICES,                            )
                                                   )
        Defendant.                                 )

                                  MEMORANDUM OPINION

       Trai’Van E. Mitchell, an inmate at Rutherford County Adult Detention Center in

Murfreesboro, Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No.

1) and an application to proceed as a pauper (Doc. No. 2). The Complaint is before the Court for

an initial review under the Prison Litigation Reform Act and the in forma pauperis statute.

I.     Application to Proceed as a Pauper

       The Court may authorize an inmate to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Plaintiff’s application to proceed as a pauper (Doc. No. 2) reflects that he cannot

pay the filing fee in advance without undue hardship, so it will be granted. The $350.00 filing fee

will be assessed as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

       The Court must dismiss the Complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The Court also must liberally construe pro se pleadings

and hold them to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




      Case 3:21-cv-00055 Document 4 Filed 03/23/21 Page 1 of 5 PageID #: 25
       A.      Factual Allegations

       Plaintiff alleges that, on December 23, 2019 around 8:00 a.m., he was severely burned by

hot butter while working in the kitchen at Rutherford County Adult Detention Center. (Doc. No.

1 at 5). Deputy McClure took Plaintiff to medical because his “skin was, literally, falling from

[his] face and arm.” (Id.). Plaintiff and McClure told the nurses that Plaintiff needed to go to the

hospital, but Doctor Rudd did not allow him to do so. (Id.). Plaintiff had “severe pain without

adequate medication” for “a few hours short of 24 hours.” (Id.). From the end of December 2019

through January 2020, Plaintiff did not have proper medication or a “proper/clean place to clean

[his] wounds.” (Id.). Plaintiff was also charged for medication. (Id.) Plaintiff sues Rudd Medical

Services, requesting monetary damages and court costs. (Id. at 6).

       B.      Legal Standard

       To determine if the Complaint passes initial review under the applicable statutes, the Court

applies the Rule 12(b)(6) standard. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The

Court therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s]

the factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

       C.      Analysis

       “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived




                                                 2

     Case 3:21-cv-00055 Document 4 Filed 03/23/21 Page 2 of 5 PageID #: 26
the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).

       Plaintiff asserts that Rudd Medical Services provided inadequate medical care after he

sustained severe burns on December 23, 2019. The Eighth Amendment provides that “prison

doctors or officials” must not be “deliberately indifferent to [a] prisoner’s serious medical needs.”

Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (quoting Comstock v. McCrary, 273 F.3d

693, 702 (6th Cir. 2001)). “A constitutional claim for deliberate indifference contains both an

objective and a subjective component. The objective component requires a plaintiff to show the

existence of a ‘sufficiently serious’ medical need.” Dominguez v. Corr. Med. Servs., 555 F.3d 543,

550 (6th Cir. 2009) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “The subjective

component, in contrast, requires a plaintiff to ‘allege facts which, if true, would show that the

official being sued subjectively perceived facts from which to infer substantial risk to the prisoner,

that he did in fact draw the inference, and that he then disregarded that risk.’” Id. (quoting

Comstock, 273 F.3d at 703).

       For the purpose of initial review, the Court presumes that Rudd Medical Services is a

private entity contracted to provide medical care to inmates at Rutherford County Adult Detention

Center. “A private entity . . . that contracts to provide medical services at a jail can be held liable

under § 1983 because it is carrying out a traditional state function.” Winkler v. Madison Cnty.,

893 F.3d 877, 904 (6th Cir. 2018) (citing Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005)).

But allegations that Plaintiff suffered a constitutional violation by Rudd employees, alone, are

insufficient to impose liability on Rudd Medical Services itself. See D’Ambrosio v. Marino, 747

F.3d 378, 388–89 (6th Cir. 2014) (quoting Monell v. New York City Dep’t of Soc. Servs., 436

U.S. 658, 691 (1978)) (“A municipality may not be held liable under § 1983 on a respondeat



                                                  3

      Case 3:21-cv-00055 Document 4 Filed 03/23/21 Page 3 of 5 PageID #: 27
superior theory—in other words, ‘solely because it employs a tortfeasor.’”). Instead, a government

contractor like Rudd Medical Services can only he held liable “for a policy or custom of that

private contractor.” Winkler, 893 F.3d at 904 (quoting Johnson, 398 F.3d at 877).

        Here, Plaintiff satisfies the objective component of a deliberate-indifference claim by

alleging that he sustained severe burns. As to the subjective component, Plaintiff’s allegation that

he went to medical, with skin “literally[] falling from [his] face and arm,” and requested to go to

the hospital reflects that Rudd Medical Services was aware of his medical needs. And by Doctor

Rudd refusing Plaintiff’s request to go to the hospital, and instead treating Plaintiff’s severe burns

with improper medication, Rudd arguably made “a decision to provide an ‘easier and less

efficacious treatment,’” which “may suffice to establish deliberate indifference.” See Darrah v.

Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (citing Warren v. Prison Health Servs., Inc., 576 F.

App’x 545, 552 (6th Cir. 2014)). For the purpose of initial review, that is sufficient to allege that

Plaintiff suffered a constitutional violation.1

        Plaintiff, however, fails to state a claim against Rudd Medical Services because he does

not make any allegation from which the Court can reasonably infer that Rudd Medical Services

had a “policy or custom” that was the moving force behind the asserted constitutional violation.2


1
 To the extent that Plaintiff seeks to state a claim based on being required to pay for medication, however,
he fails to do so. See Bailey v. Carter, 15 F. App’x 245, 250 (6th Cir. 2001) (holding that Eighth Amendment
claim based on inmates’ allegation “that they were required to pay for medication,” but not denied it, is
“indisputably meritless”); White v. Corr. Med. Servs., Inc., 94 F. App’x 262, 263 (6th Cir. 2004) (citing
Reynolds v. Wagner, 128 F.3d 166, 173–74 (3d Cir. 1997)) (“It is constitutional to charge inmates a small
fee for health care where indigent inmates are guaranteed service regardless of ability to pay.”).
2
 The Court also notes a potential timeliness issue. The statute of limitations for claims brought under
Section 1983 in Tennessee is one year. Jordan v. Blount Cnty., 885 F.3d 413, 415 (6th Cir. 2018) (citing
Tenn. Code Ann. § 28-3-104(a)). Here, Plaintiff knew of the act providing the basis for this action on
December 23, 2019, when he allegedly sustained his injuries. Thus, the deadline for Plaintiff to file Section
1983 claims based on this injury would typically be December 23, 2020. The Court deems a prisoner’s
complaint filed when it is given to prison officials for mailing. Brand v. Motley, 526 F.3d 921, 925 (6th
Cir. 2008) (citations omitted). Based on the date on the signature page of the Complaint—December 8,
2020—the Complaint is timely. See id. (citations omitted) (noting that, “absent contrary evidence,” courts

                                                     4

      Case 3:21-cv-00055 Document 4 Filed 03/23/21 Page 4 of 5 PageID #: 28
“There are four methods of showing . . . a policy or custom: the plaintiff may prove ‘(1) the

existence of an illegal official policy or legislative enactment; (2) that an official with final decision

making authority ratified illegal actions; (3) the existence of a policy of inadequate training or

supervision; or (4) the existence of a custom of tolerance or acquiescence of federal rights

violations.’” Jackson v. City of Cleveland, 925 F.3d 793, 828 (6th Cir. 2019) (quoting Burgess v.

Fischer, 735 F.3d 462, 478 (6th Cir. 2013)).

        Because Plaintiff is representing himself, he will have an opportunity to file an Amended

Complaint that states a claim for denial of adequate medical care in light of these standards.

III.    Conclusion

        For these reasons, Plaintiff fails to state a claim under Section 1983 at this time.

Accordingly, this action will be dismissed. As explained in the accompanying Order, however,

this dismissal will be with leave for Plaintiff to file an Amended Complaint regarding his claim

for deliberate indifference to serious medical needs. See LaFountain v. Harry, 716 F.3d 944, 951

(6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a plaintiff to amend his complaint

even when the complaint is subject to dismissal under the PLRA.”).


                                                 ____________________________________
                                                 WAVERLY D. CRENSHAW, JR.
                                                 CHIEF UNITED STATES DISTRICT JUDGE




assume a prisoner delivered his complaint for mailing on the date “he or she signed” it). But the Court did
not receive the Complaint until much later—January 22, 2021. (Doc. No. 1). However, the Court has no
evidence to resolve any timeliness issue presented by this discrepancy at the initial review stage, and the
statute of limitations is an affirmative defense for which a defendant bears “the ultimate burden of proof.”
Surles v. Anderson, 678 F.3d 452, 458 (6th Cir. 2012) (citations omitted).

                                                     5

       Case 3:21-cv-00055 Document 4 Filed 03/23/21 Page 5 of 5 PageID #: 29
